NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DANETTE BENSEN,                              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D16-5165
                                             )
DANNY ELLIS, BETSY INGRAHAM,                 )
and DANNY ELLIS, LLC, a Florida              )
Limited Liability Company,                   )
                                             )
              Appellees.                     )
                                             )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Grayden Dough of Grayden M. Dough,
PA, Port Richey; and Candice Rojas of
Law Office of Luke Lirot, PA, Clearwater
for Appellant.

Nancy S. Paikoff and Todd A. Jennings
of MacFarlane Ferguson & McMullen,
Clearwater, for Appellees Danny Ellis and
Danny Ellis, LLC.

No appearance for remaining appellee.


PER CURIAM.

              Affirmed.


CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.